       Case 3:20-cv-00681-RCJ-WGC Document 28 Filed 07/21/21 Page 1 of 6




1    MICHAEL W. LARGE
     Deputy District Attorney
2    Nevada State Bar Number 10119
     One South Sierra Street
3    Reno, NV 89501
     mlarge@da.washoecounty.us
4    (775) 337-5700

5    ATTORNEYS FOR WASHOE COUNTY

6                                  UNITED STATES DISTRICT COURT

7                                          DISTRICT OF NEVADA

8                                                     ***

9    JOHN AND MELISSA FRITZ,

10                   Plaintiff,                               Case No. 3:20-cv-00681-RCJ-WGC

11           vs.
                                                              NON-OPPOSITION TO PLAINTIFFS’
12   WASHOE COUNTY, a political subdivision                   MOTION TO FILE SECOND
     of the State of Nevada; and DOES 1 through 10            SUPPLEMENT TO OPPOSITION TO
13   inclusive,                                               MOTION TO DISMISS

14                   Defendants.                        /

15           Defendant by and through counsel Michael W. Large, Washoe County Deputy District
16   hereby files this non-opposition to Plaintiffs’ Motion to file a Second Supplement to Opposition
17   to Motion to Dismiss (ECF No. 27). This non-opposition is supported by the following
18   memorandum of points and authorities.
19                        MEMORANDUM OF POINTS AND AUTHORITIES
20           Washoe County does not oppose Plaintiffs’ Motion to File a Second Supplement to the
21   Opposition to the Motion to Dismiss. In that Motion, Plaintiffs request that this Court consider
22   the Supreme Court’s decision in Cedar Point Nursery v. Hassid, 141 S. Ct. 2063, 2078–79 (2021).
23   Despite its non-opposition, Washoe County respectfully submits that the application of Cedar
24   Point to the present case is nebulous. Plaintiffs misanalyse the Cedar Point decision in claiming
25   that it evidences that Nevada’s takings jurisprudence is not coextensive with Federal takings law
26   under the San Remo L.P. v. City & Cty. of S.F., 545 U.S. 323, 335, 125 S.Ct. 2491, 2500 (2005).




                                                        -1-
         Case 3:20-cv-00681-RCJ-WGC Document 28 Filed 07/21/21 Page 2 of 6




1             In Cedar Point, the Supreme Court addressed a California regulation which granted labor
2    organizations a “right to take access” to an agricultural employer's property in order to solicit

3    support for unionization. 141 S. Ct. at 2066. The question presented whether a regulation that

4    results in a physical appropriation of property constitutes a per se taking or whether it should

5    be analyzed under the Penn Central factors. Id. at 2075. The Supreme Court held that because the
6    access regulation grants labor organizations a right to invade the growers’ property that it

7    constitutes a per se physical taking and that Penn Central is inapplicable. Id. at 2080.
8             In the present case, Plaintiffs allege that Washoe County committed a Fifth Amendment

9    taking of property by approving uphill subdivision which caused flooding on the Plaintiffs’

10   property. As argued in the Motion to Dismiss, Plaintiffs brought this exact same claim in their

11   state court action and are not now seeking a second chance to litigate the same claim and issues

12   that were rejected by the state court, the Nevada Supreme Court and the United States Supreme

13   Court.

14            Unlike Cedar Point, this case involves an alleged physical taking through temporary
15   government induced flooding not a regulatory taking. However, in reaching its decision in Cedar
16   Point, the Supreme Court addressed many of the same issues that Judge Drakulich analyzed in
17   the Findings of Fact and Conclusions of Law after the bench trial in state court. See ECF No. 5 at
18   Ex. 3. Notably, both the Supreme Court’s decision in Cedar Point and Judge Drakulich’s decision
19   in the state court action analyzed the distinction between trespass and takings in regard to

20   temporary government induced flooding. 1

21            In reaching its decision in Cedar Point, the Supreme Court found:
22               First, our holding does nothing to efface the distinction between
                 trespass and takings. Isolated physical invasions, not undertaken
23               pursuant to a granted right of access, are properly assessed as
                 individual torts rather than appropriations of a property right. This
24
                 basic distinction is firmly grounded in our precedent. See Portsmouth,
25               260 U.S. at 329–330, 43 S.Ct. 135 (“[W]hile a single act may not be

26
     1
      Judge Drakulich ultimately decided that the flooding was not “government-induced” and therefore “proximate
     cause of the flooding on the [Fritzes] property” and thus did not “constitute a public use.” ECF No. 5 at Ex. 3 p. 17.



                                                               -2-
       Case 3:20-cv-00681-RCJ-WGC Document 28 Filed 07/21/21 Page 3 of 6




1              enough, a continuance of them in sufficient number and for a sufficient
               time may prove [the intent to take property]. Every successive trespass
2              adds to the force of the evidence.”); 1 P. Nichols, The Law of Eminent
               Domain § 112, p. 311 (1917) (“[A] mere occasional trespass would not
3              constitute a taking.”). And lower courts have had little trouble
4              applying it. See, e.g., Hendler v. United States, 952 F.2d 1364, 1377 (CA Fed.
               1991) (identifying a “truckdriver parking on someone's vacant land to
5              eat lunch” as an example of a mere trespass).

6              The distinction between trespass and takings accounts for our
               treatment of temporary government-induced flooding in Arkansas
7
               Game and Fish Commission v. United States, 568 U.S. 23, 133 S.Ct. 511, 184
8              L.Ed.2d 417 (2012). There we held, “simply and only,” that such
               flooding “gains no automatic exemption from Takings Clause
9              inspection.” Id., at 38, 133 S.Ct. 511. Because this type of flooding can
               present complex questions of causation, we instructed lower courts
10             evaluating takings claims based on temporary flooding to consider a
               range of factors including the duration of the invasion, the degree to
11
               which it was intended or foreseeable, and the character of the land at
12             issue. Id., at 38–39, 133 S.Ct. 511.

13   141 S. Ct. 2063, 2078–79.

14          Applying similar logic to the facts presented during the bench trial in the state court

15   action, Judge Drakulich held:

16             The foregoing evidence shows that the Plaintiffs’ property was flooded
               in 2005 and 2017, and suffered from pooling of water in 2014. The
17             inevitability of flooding on the Property is almost exclusively related to
               extreme weather conditions that occurred twice in twelve years, and
18             there was no evidence presented that proved or disproved the likelihood
               of reoccurring flooding on the Property. Flooding not shown to be
19
               inevitably recurring occupies the category of mere consequential injury
20             or tort. Pinkham v. Lewiston Orchards Irr. Dist., 862 F.2d 184, 189 (9th Cir.
               1988). “To constitute a compensable taking by inverse condemnation
21             where no permanent flooding of land is involved, proof of frequent and
               inevitability recurring inundation due to government action is required. Id.
22
               (citing United States v. Cress, 243 U.S. 316, 328 37 S. Ct. 380, 385 (1917).
23

24   ECF No. 10 at Ex. 3 p. 19 (emphasis in original).

25          As instructed by the Arkansas Game and Fish decision and as noted in Cedar Point, Judge

26   Drakulich analyzed the “complex questions of causation” involved in flooding cases, 568 U.S. 23,




                                                        -3-
          Case 3:20-cv-00681-RCJ-WGC Document 28 Filed 07/21/21 Page 4 of 6




1    and held that based on the evidence at trial that “Washoe County was not the proximate cause

2    of the flooding on the Property and did not constitute a public use…” ECF No. 10 at Ex. 3 p. 17.

3    Further, Judge Drakulich addressed the duration of the invasion and held that flooding on the

4    property only occurred twice in 12 years, and was related only to extreme weather conditions.

5    Id. In the decision, Judge Drakulich also analyzed the character of the land at issue and held that
6    the flooding on Plaintiffs’ property consisted only of erosion and channeling on the south side of

7    the parcel…” Id.
8            Judge Drakulich, in making the determination that no taking had occurred and that

9    Washoe County was not the proximate cause of the flooding, addressed the Fifth Amendment

10   concerns articulated in the Cedar Point decision. Understandably, Plaintiffs do not like the

11   result because they lost. But disagreement does not give them another chance to relitigate the

12   exact same claim and issues.

13           Ultimately, Cedar Point is inapplicable to the Motion to Dismiss. Plaintiffs brought and
14   litigated their Fifth Amendment claim in the state court action and accordingly, claim preclusion

15   bars their action. The state court decision held that “no taking” and “no public use” under the

16   Fifth Amendment was proven in the state court action, and accordingly, issue preclusion

17   prevents retrying these issues. Plaintiffs’ claim is also barred by the two-year statute of

18   limitations and the Rooker-Feldman doctrine.
19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //




                                                     -4-
       Case 3:20-cv-00681-RCJ-WGC Document 28 Filed 07/21/21 Page 5 of 6




1           Washoe County does not object to Plaintiffs’ Motion to file a Second Supplement to the

2    Motion to Dismiss, however, nothing in the Cedar Point case gives Plaintiffs a do-over in a case
3    that has been fully litigated, ruled upon, and affirmed by the Supreme Court of Nevada and the

4    United States Supreme Court.

5           Dated this 21st day of July, 2021.

6

7                                                CHRISTOPHER J. HICKS
                                                 District Attorney
8

9                                                By       /s/ Michael W. Large
                                                      MICHAEL W. LARGE
10                                                    Deputy District Attorney
                                                      One South Sierra Street
11                                                    Reno, NV 89501
                                                      mlarge@da.washoecounty.us
12                                                    (775) 337-5700

13                                                    ATTORNEYS FOR WASHOE COUNTY

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                   -5-
       Case 3:20-cv-00681-RCJ-WGC Document 28 Filed 07/21/21 Page 6 of 6




1                                     CERTIFICATE OF SERVICE

2           Pursuant to FRCP 5(b), I certify that I am an employee of the Office of the District

3    Attorney of Washoe County, over the age of 21 years and not a party to nor interested in the

4    within action. I certify that on this date, the foregoing was electronically filed with the United

5    States District Court. Electronic service of the foregoing document shall be made in accordance

6    with the Master Service List as follows:

7    LUKE BUSBY, ESQUIRE

8           Dated this 21st day of July, 2021.

9
                                                          /s/ C. Theumer
10                                                        C. Theumer

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                    -6-
